Caton, J. We shall not stop to inquire whether Lewis was properly appointed administrator or not, because we are of opinion, after the most careful examination of this record, that this bill ought not to be maintained. Nor will we stop to inquire how far, upon the final hearing, the blanks in the bill should prejudice the claim of the complainant to the relief sought, but will proceed at once to the merits of the case, as presented by this record. In 1842, Lyons died. Previous to his death the mortgage had been foreclosed, upon a bill filed by Lyons and Irwin ; but no sale was made under that decree of foreclosure. In February, 1843, Saunders was appointed administrator, and tendered his resignation in February, 1848. What steps he took towards the settlement of the estate during the five years that he was administrator, this record does not inform us. In March, 1851, the decree of foreclosure was revived, upon a bill filed for that purpose by Irwin, to which Graves, the mortgagor, and Mrs. Lyons, the widow of the other mortgagor, were defendants. That decree of revivor finds and declares that Mrs. Lyons is the only heir to her late husband, and directs that one half of the money due upon the mortgage, and to be raised under the decree, be paid to her as such heir. After this, and nearly nine years after the death of Lyons, Lewis was appointed administrator, and files this bill, alleging that there are debts due from the estate, and asking that the money, which was ordered by the decree of revivor to be paid to Mrs. Lyons as heir, may be paid to him as administrator. Upon the hearing, it appeared that certain claims had been filed in the County Court, against the estate; but the records of that court showed that all of those qlaims had been paid by Mrs. Lyons, and, so far as appears, from her own private funds. The bare statement of this case is sufficient to show, that no court of conscience should ever interfere to divert this fund from the lawful heir, to the hands of the administrator. That she is the sole heir of her husband, was established by the decree of revivor, and the complainant does not intimate that such was not the fact. Had it not been true, he might have so alleged ; for as his predecessor was not a party to the bill of revivor, he may not have been precluded from controverting the facts found and established by that decree. As it is, we take it to be established, that she is the only heir, and as such she is entitled to the entire estate, both real and personal, after the payment of the debts. The administrator, it is true, may have the legal title to the personal estate; not, however, in his own right, but as trustee, and for a particular purpose. When the debts are paid, the heir is the cestui que trust, and as such, is entitled to the surplus of the assets after the debts are paid. There being no debts unpaid in this case, the heir has the entire equitable interest in all of the estate, both real and personal. This court is not bound at all times to enforce a strict legal right, but will always look to and protect the equitable title where good conscience requires it. Such is emphatically this case, in our apprehension. It would be a mockery of justice for a court of chancery to require the heir to pay over the money to the administrator, when he has no debts to pay and no legitimate use for it, merely for the purpose of allowing him to retain ánd use it for perhaps two years, and then to pay it back to the heir, retaining his costs and commissions,— costs uselessly made, and commissions earned by no beneficial services, but in a business which he seeks, through an expensive suit in chancery, and which can benefit himself alone. The naked question is-, Shall Mrs. Lyons be deprived of the use of this money, 'for it may be two years or more, and then be compelled to pay Lewis for keeping it from her; or, in other words, shall Lewis be permitted to use her money for that time, and then make her pay him for this worse than useless service ? This is what Lewis calls relief, and seeks it in a court of equity. On the other hand, it would better become a court of chancery to interfere, and prevent the administrator from asserting his legal right, for so unreasonable a purpose. I speak of this case as it stood at the time of the hearing, when the complainant was asking for a decree, and not as it was presented when the bill was filed. Let the decree of the Circuit Court be affirmed. Decree affirmed.